Citation Nr: 0901870	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-39 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether September 1957 and June 1958 rating decisions 
that proposed to sever and severed service connection for 
hypertension should be revised or reversed on the basis of 
clear and unmistakable error (CUE).  

2.  Whether September 1957 and June 1958 rating decisions 
that proposed to sever and severed service connection for 
anxiety reaction should be revised or reversed on the basis 
of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to April 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that found that 
the September 1957 and June 1958 rating decisions that 
proposed to sever and severed service connection for 
hypertension and anxiety reaction were not clearly and 
unmistakably erroneous. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In September 1957 and June 1958 rating decisions, the RO 
proposed to sever and severed service connection for 
hypertension because there was no evidence of hypertension in 
service and after discharge from service.  The veteran was 
notified of those decisions and he did not file an appeal.  
The facts known at that time were before the adjudicators, 
the law then in effect was correctly applied, and the 
decisions did not contain an undebatable error that was 
outcome determinative.  

2.  In September 1957 and June 1958 rating decisions, the RO 
proposed to sever and severed service connection for anxiety 
reaction because the evidence showed that the veteran's 
anxiety reaction existed prior to service and was not 
aggravated in service.  The veteran was notified of those 
decisions and he did not file an appeal.  The facts known at 
that time were before the adjudicators, the law then in 
effect was correctly applied, and the decisions did not 
contain an undebatable error that was outcome determinative.  


CONCLUSIONS OF LAW

1.  The September 1957 and June 1958 rating decisions that 
proposed to sever and severed entitlement to service 
connection for hypertension were not clearly and unmistakably 
erroneous.  38 C.F.R. §§ 2.1077 (1938 & Supp. 1943); 2.1080, 
2.1086 (1938); 3.8, 3.9 (1956); 3.104, 3.105 (2008).

2.  The September 1957 and June 1958 rating decisions that 
proposed to sever and severed entitlement to service 
connection for anxiety reaction were not clearly and 
unmistakably erroneous.  38 C.F.R. §§ 2.1063 (1938); 2.1077 
(1938 & Supp. 1943); 2.1078, 2.1100 (1938); 3.104, 3.105 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that the September 1957 and June 1958 
rating decisions that proposed to sever and severed service 
connection for hypertension and anxiety reaction were clearly 
and unmistakably erroneous.  In essence, he argues that the 
RO erroneously made medical determinations in rendering its 
decisions to sever service connection.  

Under the provisions of 38 C.F.R. § 3.105(a) (2008), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended. 

A determination that a prior determination involved CUE 
involves the following three-prong test:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator ( there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 
(1992). 

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).  

The veteran contends that the RO's September 1957 and June 
1958 rating decisions proposing to sever and severing service 
connection for hypertension and anxiety reaction were the 
equivalent of medical determinations made by an adjudicator, 
thereby rendering those decisions clearly and unmistakably 
erroneous.  

At the time of the September 1957 and June 1958 RO decisions, 
the record included the veteran's claim for benefits, his 
service medical records, and a VA examination dated in 
September 1945.  

Hypertension 

The veteran's service medical records are negative for any 
treatment for or diagnoses of hypertension.  In March 1945, a 
month before separation, the veteran's blood pressure was 
recorded as 110/82.  On VA examination in August 1945, the 
veteran's blood pressure was recorded as 150/90, and he was 
diagnosed with idiopathic hypertension.  

The law that was in effect in September 1945 stated that the 
payment of disability compensation was authorized in cases 
where it was established that the disabilities were shown to 
have been directly incurred in or aggravated by active 
military or naval service provided that such incurrence or 
aggravation was not the result of the veteran's own 
misconduct.  38 C.F.R. § 2.1077 (1938 & Supp. 1943).  

The law also provided that where a chronic disease, including 
hypertension, became manifest to a degree of 10 percent or 
more within one year from the date of separation from active 
war time service, it would be considered as having been 
incurred in service.  38 C.F.R. §§ 2.1080, 2.1086 (1938).  

Under the Schedule for Rating Disabilities that was in effect 
in September 1945, the rating criteria for hypertensive 
vascular disease (essential arterial hypertension) allowed 
for a 10 percent disability rating if diastolic pressure was 
consistently over 100.  A 20 percent disability rating was 
warranted for diastolic pressure consistently over 110 with 
definite symptoms.  A 40 percent disability rating was 
warranted for diastolic pressure consistently over 120 and 
moderately severe symptoms.  A maximum 60 percent disability 
rating was warranted for diastolic pressure consistently over 
130 and severe symptoms.  Schedule for Rating Disabilities 85 
(United States Government Printing Office 1945).    

The law regarding severance of service connection in 
September 1957 and June 1958 provided that the decision of a 
duly constituted rating board, in a case properly before the 
board, would be final and binding upon all field offices of 
the Veterans' Administration and would not be subject to 
revision except by duly constituted appellate authorities.  
38 C.F.R. § 3.8 (1956).  A rating board or other adjudicative 
agency may reverse or amend a decision by the same or any 
other rating board or adjudicative agency where such reversal 
or amendment is obviously warranted by a clear and 
unmistakable error shown by the evidence in file at the time 
the prior decision was rendered.  A rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.9 (a) 
(1956).  

Authority to sever service connection upon the basis of clear 
and unmistakable error (the burden of proof being upon the 
Government), is vested in regional offices.  Service 
connection will not be severed in any case on a change of 
diagnosis in the absence of certification from examining 
physicians that the prior diagnosis on which service 
connection was predicated was not correct.  If in light of 
all the accumulated evidence, it is determined that service 
connection may not be maintained, it will be severed.  The 
claimant will be immediately notified in writing of the 
contemplated action and the detailed reasons for such action 
and will be given a reasonable period, not to exceed 60 days 
from the date on which such notice is mailed to his last 
address of record, for the presentation of additional 
evidence pertinent to the question.  38 C.F.R. § 3.9 (d) 
(1956).   

In a September 1945 rating decision, the RO granted 
presumptive service connection for hypertension based on the 
diagnosis of hypertension in the August 1945 VA examination.  

In a September 1957 rating decision, the RO proposed to sever 
service connection for hypertension.  The RO stated that no 
medical record in service, at induction, or after discharge, 
warranted service connection for hypertension.  The RO sent a 
March 1958 letter notifying the veteran of its proposed 
decision and giving the veteran 60 days to submit additional 
evidence regarding service connection for hypertension.  The 
veteran did not submit any additional evidence, and the RO 
severed service connection for hypertension in a June 1958 
rating decision.   

On the basis of the evidence, the Board cannot conclude that 
the September 1957 and June 1958 rating decisions were 
clearly and unmistakably erroneous.  While there is medical 
evidence that shows that the veteran was diagnosed with 
hypertension within one year after discharge from service, 
his blood pressure at the time of that diagnosis was recorded 
as 150/90.  In order for his hypertension to be considered 
for presumptive service connection, it had to manifest itself 
to a compensable degree within one year after discharge from 
service.  38 C.F.R. §§ 2.1080, 2.1086.  The veteran's 
diastolic pressure needed to be consistently over 100 for his 
hypertension to be considered as compensable.  Schedule for 
Rating Disabilities at 85.  However, since the veteran's 
diastolic blood pressure was only 90, his hypertension did 
not manifest to a compensable degree within a year after 
discharge from service, and therefore, presumptive service 
connection was not warranted in September 1945.  In fact, at 
the time of the September 1945 rating decision, the evidence 
did not contain any evidence demonstrating that the veteran's 
diastolic pressure had ever been recorded at 100 or more.  
Therefore, the Board finds that service connection based on a 
finding in the September 1945 rating decision that the 
disability had manifested to a compensable degree within one 
year following the veteran's separation from service was 
undebatably erroneous.  Thus, the finding in September 1957 
and June 1958 that the September 1945 rating decision was 
clearly and unmistakably erroneous was correct.  Therefore, 
the Board finds that the September 1957 and June 1958 rating 
decisions were not clearly and unmistakably erroneous.

The claim of CUE in the September 1957 and June 1958 rating 
decisions proposing to sever and severing service connection 
for hypertension essentially seeks to have the Board reweigh 
the evidence.  However, the September 1957 and June 1958 RO 
decisions considered the veteran's service medical records 
and post-service evidence in their entirety when reviewing 
the September 1945 rating decision.  The September 1957 and 
June 1958 RO decisions relied on evidence that the veteran's 
hypertension had been absent during service and that although 
it was present within one year after discharge from service, 
it had not manifested itself to a compensable degree, when 
the appropriate diagnostic criteria for the applicable Rating 
Schedule were applied.  The RO also followed the correct 
procedure for a severance by sending the veteran a letter 
informing him of the proposal to sever his service connection 
and allowing him 60 days to submit additional pertinent 
evidence.  The current CUE claim would have the Board reweigh 
that evidence and arrive at a different conclusion.  However, 
a CUE claim cannot succeed unless the error compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The present 
case does not compel that conclusion. 

In sum, the Board concludes that the September 1957 and June 
1958 rating decisions that proposed to sever and severed 
service connection for hypertension were not clearly and 
unmistakably erroneous.

Anxiety Reaction 

The veteran's service medical records show that in March 1945 
he was diagnosed and treated for constitutional psychopathic 
state, schizoid personality.  He presented to sick bay 
complaining of headaches, dizzy spells, nausea, vomiting, and 
chronic fatigue.  His family history was revealed to be 
unstable with the mother once being placed in a rest home for 
deep neurosis.  He had oversolicitous parents, and he was 
described as being a show off and always wanting his own way 
and getting it.  He had frequent temper tantrums and 
hypochondriacal complaints throughout childhood.  Examination 
revealed a self-absorbed, uncommunicative individual with 
flattened affect who expressed a fear of going to sea and 
mild ideas of reference.  During his hospitalization, he was 
seclusive and irritable, and his functional complaints 
persisted unabated.  The physician found that his personality 
defect had prevented an adequate adjustment to military 
service and would continue to render him a liability.  The 
examiner further found that the veteran's disability had 
existed prior to enlistment but had not been aggravated by 
service.  On VA examination in August 1945, the veteran was 
diagnosed with mild psychoneurosis, anxiety state.  

The law that was in effect in September 1945 stated that the 
payment of disability compensation was authorized in cases 
where it was established that the disabilities were shown to 
have been directly incurred in or aggravated by active 
military or naval service provided that such incurrence or 
aggravation was not the result of the veteran's own 
misconduct.  38 C.F.R. § 2.1077 (1938 & Supp. 1943).  

Determinations involving the consideration of sound condition 
at time of entrance into service will be based upon the 
evidence of record and such evidence as may be secured in any 
case where for any reason additional evidence may be 
considered to be necessary for the purpose of such 
determinations.  Evidence of the existence of a condition at 
the time of or prior to entrance into service shall mean any 
evidence which is of record and which is of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease or injury.  In exercising medical 
judgment for the purpose of such determinations, rating 
agencies shall take cognizance of the time of inception or 
manifestation of diseases or injuries after the date of 
entrance into service, as disclosed by service records, and 
shall consider other proper military reports as they may 
relate to the existence of a condition at the time of or 
prior to enlistment or enrollment.  38 C.F.R. § 2.1063 
(1938).  

Presumption of soundness at enlistment may be rebutted upon 
the basis of evidence or medical judgment sufficient to 
warrant a finding that the injury or disease existed prior to 
acceptance and enrollment or actual evidence of the existence 
of a condition at the time of or prior to entrance into 
service.  38 C.F.R. § 2.1078 (1938).    

A specific finding that the increase in disability is due to 
the natural progress of a disease will be met by a finding of 
a constituted rating agency of the Veterans' Administration 
based upon available evidence of a nature generally 
acceptable as competent to show that an increase in severity 
of a disease or injury, or of the disabling effects thereof, 
or the acceleration in progress of a disease was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  38 C.F.R. 
§ 2.1100 (1938).  

The law regarding severance of service connection in 
September 1957 and June 1958 provided that the decision of a 
duly constituted rating board, in a case properly before the 
board, would be final and binding upon all field offices of 
the Veterans' Administration and would not be subject to 
revision except by duly constituted appellate authorities.  
38 C.F.R. § 3.8 (1956).  A rating board or other adjudicative 
agency may reverse or amend a decision by the same or any 
other rating board or adjudicative agency where such reversal 
or amendment is obviously warranted by a clear and 
unmistakable error shown by the evidence in file at the time 
the prior decision was rendered.  A rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.9 (a) 
(1956).  

Authority to sever service connection upon the basis of clear 
and unmistakable error (the burden of proof being upon the 
Government), is vested in regional offices.  Service 
connection will not be severed in any case on a change of 
diagnosis in the absence of certification from examining 
physicians that the prior diagnosis on which service 
connection was predicated was not correct.  If in light of 
all the accumulated evidence, it is determined that service 
connection may not be maintained, it will be severed.  The 
claimant will be immediately notified in writing of the 
contemplated action and the detailed reasons for such action 
and will be given a reasonable period, not to exceed 60 days 
from the date on which such notice is mailed to his last 
address of record, for the presentation of additional 
evidence pertinent to the question.  38 C.F.R. § 3.9 (d) 
(1956).

In a September 1945 rating decision, the RO granted service 
connection for anxiety reaction based on the diagnosis of 
moderate anxiety neurosis in the August 1945 VA examination 
and treatment for neurotic manifestation in service.

In a September 1957 rating decision, the RO proposed to sever 
service connection for anxiety reaction.  The RO stated that 
the veteran's episode of neuropsychiatric treatment in 
service was a natural and expected acute exacerbation of an 
old, chronic condition and that treatment alone did not 
constitute aggravation.  It further found that the veteran's 
psychiatric condition in service was no greater in disabling 
degree than the amount of impairment that pre-existed his 
period of service.  The RO sent a March 1958 letter notifying 
the veteran of its proposed decision and giving the veteran 
60 days to submit additional evidence regarding service 
connection for anxiety reaction.  The veteran did not submit 
any additional evidence, and the RO severed service 
connection for anxiety reaction in a June 1958 rating 
decision.   

On the basis of the evidence, the Board cannot conclude that 
the September 1957 and June 1958 rating decisions were 
clearly and unmistakably erroneous.  The medical evidence 
showed that the veteran's anxiety reaction pre-existed his 
service.  Based on the medical findings of the March 1945 
medical report, the RO determined that the veteran's 
treatment for his neuropsychiatric condition in service was 
the natural progress of his disease and that his anxiety 
reaction was not aggravated by his period of active service.  

The claim of CUE in the September 1957 and June 1958 rating 
decisions proposing to sever and severing service connection 
for anxiety reaction essentially seeks to have the Board 
reweigh the evidence.  However, the September 1957 and June 
1958 RO decisions considered the veteran's service medical 
records and post-service evidence in their entirety when 
reviewing the September 1945 rating decision.  The September 
1957 and June 1958 rating decisions essentially found that in 
rendering the decision in September 1945, the RO did not 
consider the laws and regulations regarding the presumption 
of soundness, pre-existing disabilities, and aggravation.  
The September 1957 and June 1958 RO decisions properly 
considered whether the veteran's anxiety reaction was a pre-
existing disability and whether or not his pre-existing 
anxiety reaction was aggravated.  The RO relied on medical 
evidence sufficient to show that the veteran had a pre-
existing neuropsychiatric condition, namely the opinion of 
the service examiner that the disability pre-existed service 
and was not aggravated by service.  The September 1945 rating 
decision did not discuss or consider that evidence..  The RO 
based its decision to sever service connection on the 
qualified March 1945 opinion of the military physician that 
stated that the veteran's anxiety reaction had preexisted 
service and had not been aggravated by service.  The RO also 
followed the correct procedure by sending the veteran a 
letter informing him of the proposal to sever his service 
connection and allowing him 60 days to submit additional 
pertinent evidence.

The current CUE claim would have the Board reweigh that 
evidence and arrive at a different conclusion.  However, a 
CUE claim cannot succeed unless the error compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The present 
case does not compel that conclusion.  The finding of CUE in 
September 1957 and June 1958 correctly found that the 
September 1945 rating decision failed to consider evidence 
before it, the opinion of the service examiner that the 
disability preexisted service and was not aggravated by 
service.  Had the September 1945 decision considered that 
evidence, the outcome would have been different and service 
connection would have been denied in September 1945.  
Therefore, the Board finds that service connection was 
properly severed and that severance was not clearly and 
unmistakably erroneous.

In sum, the Board concludes that the September 1957 and June 
1958 rating decisions that proposed to sever and severed 
service connection for anxiety reaction were not clearly and 
unmistakably erroneous.

Duties to Notify and Assist the Appellant 

The Board notes that the notice and duty to assist provisions 
of the law and regulations are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  
Therefore, discussion of the notice provisions in this cases 
is not required.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2008). 


ORDER

The September 1957 and June 1958 rating decisions were not 
clearly and unmistakably erroneous in proposing to sever and 
severing service connection for hypertension.  The appeal is 
denied.  

The September 1957 and June 1958 rating decisions were not 
clearly and unmistakably erroneous in proposing to sever and 
severing service connection for anxiety reaction.  The appeal 
is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


